DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the response filed on 05/2/2022.
Claims 82 and 83 have been added.
Claims 1 and 47 have been amended. 
Claims 1–30, 47-64, and 82-83 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1–30, 47-64, and 82-83 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIM 1 & 47 recite a system and computer-implemented method of using a system comprising a drug delivery device and an external computing device. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 47 recites, in part, a method of using a system comprising a drug delivery device and an external computing device, the drug delivery device comprising a housing, a reservoir disposed at least partially within the housing, a delivery cannula having a proximal end in fluid communication with the reservoir and a distal end to be received within a patient, the distal end of the delivery cannula being disposed within the housing in at least an initial state, one or more sensors disposed at least partially within the housing , and a first communication module, the external computing device comprising a memory and a second communication module, the method comprising: using the one or more sensors to measure a property or aspect of the drug delivery device and generate sensor data representative of at least one of a condition or an operational state of the drug delivery device; transmitting the sensor data from the drug delivery device with the first communication module; receiving the sensor data from the drug delivery device at the external computing device with the second communication module; 7Application No. 15/315,896Docket No.: 32263/48365C Amendment dated May 2, 2022 using the external computing device to analyze the sensor data received from the drug delivery device with or according to information stored in a memory of the external computing device; and determining, with the external computing device, at least one of the condition or the operational state of the drug delivery device based on the analysis.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. using the external computing device to analyze the sensor data received from the drug delivery device with or according to information stored in a memory of the external computing device; and determining, with the external computing device, at least one of the condition or the operational state of the drug delivery device based on the analysis.) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including at a drug delivery device, a first and second communication module, sensors, at least one memory operable to store computer-executable instructions, at least one processor configured to access the at least one memory and execute the computer-executable instructions. These elements are broadly recited in the specification at, for example, paragraph [0006] which describes the sensors. “To address some of the foregoing challenges, it is possible to include one or more sensors onboard the drug delivery device to monitor its condition and use. However, the analysis, storage, communication and other processing of sensor data collected by the one or more sensors may require the use of relatively expensive computer hardware including microprocessors, memories, Internet-accessible communication modules, etc. Since the drug delivery device may be a disposable, single- use device, or otherwise have a limited lifespan, it may be undesirable from an economic perspective to incorporate such expensive computer hardware into the drug delivery device itself."  This broad recitation further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of determining the operational state of a delivery device, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing data collection process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-30, 48-64, and 82-83 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-30, 48-64, and 82-83 are abstract ideas and do not contain additional elements for consideration.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-3, 10-11, 14, 16-18, 26-30, 48, 55-56, 59, 60-64 and 82-83 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Herve (WO 2014011740 A1) in view of Melker (US 2013/0296823 A1).

CLAIM 1 & 47 – 
Independent claims 1 & 47 are substantially the same and thus are rejected for
substantially the same reasons. 

Herve discloses a system having the following limitations:
A system comprising: a drug delivery device comprising: ([Abstract] An integrated system for injection including an injection device (10) in electronic connection with a communication device (A) is provided. The external communication device may be a handheld electronic device such as a Smartphone or a dedicated reader such as a reader capable of reading information contained on an RFID tag. The injection device includes a needle (12) and a drug delivery portion (28) enclosed within an external housing. Optionally, a plurality of sensors (16) is affixed to the surface of the needle to collect data about the injection and physical characteristics of the patient. The data may be recorded on a data capture module (36). The electronic chip may be a readable and writable electronic chip such as a non-volatile memory chip. The injection device may further include a data transmitter (42) for sending information obtained from the data capture module to the external communications device.)
a housing ([Abstract] The injection device includes a needle (12) and a drug delivery portion (28) enclosed within an external housing. [0007] The injection device includes a needle, drag delivery portion, and external housing.)
a reservoir disposed at least partially within the housing ([0079] The expulsion fluid enters the fluid reservoir 30 [Abstract] The injection device includes a needle (12) and a drug delivery portion (28) enclosed within an external housing. [0081] However, any micropump capable of being adapted to fit within the external housing may be used within the scope of the invention.)
a delivery cannula ([0056] through a cannula (not shown) of the needle 12.) having a proximal end in fluid communication with the reservoir ([0079] The fluid exits the reservoir through the needle 12 located in the reservoir 30 center for delivery to the user.) and a distal end to be received within a patient ([0052] The present invention focuses on taking advantage of the fact that the distal end 14 of the needle 12 is inserted into the patient for drug delivery…) the distal end of the delivery cannula being disposed within the housing in at least an initial state ([0081] However, any micropump capable of being adapted to fit within the external housing may be used within the scope of the invention. “To fit within an external housing” is inclusive of an initial state)
and a first communication module coupled to the one or more sensors and configured to transmit the sensor data ([0001] The present invention relates generally to an integrated injection system including an injection device that collects and transmits data regarding the injection event and physical characteristics of the patient to a receiver. [0017] The data transmitter is configured to be in electronic communication with a communication device that is external to the injection device, and the data transmitter is also configured to transmit at least a portion of the sensed information to the communication device.) 
an external computing device comprising: ([Abstract] The external communication device may be a handheld electronic device such as a Smartphone or a dedicated reader such as a reader capable of reading information contained on an RFID tag [0013] Optionally, the indicator is an external indication appearing on an external device such as a smart phone or other remote deployment device.)
a second communication module configured to receive the sensor data from the drug delivery device ([0001] The present invention relates generally to an integrated injection system including an injection device that collects and transmits data regarding the injection event and physical characteristics of the patient to a receiver. [0050] data transmitter 42 in communication with a communications device A.  Communications device A, which is a smartphone as previously cited above in [0013], receives the sensor data from the drug delivery device)
a processor coupled to the second communication module ([0013] Optionally, the indicator is an external indication appearing on an external device such as a smart phone or other remote deployment device.  Communications device A, which is a smartphone, has a processor coupled to the second communication module. [Abstract] The external communication device may be a handheld electronic device such as a Smartphone) 
a memory coupled to the processor, the memory storing non-transitory computer-readable instructions that, when executed by the processor, cause the processor to analyze the sensor data received from the drug delivery device with or according to information stored in the memory of the external computing device ([0021] At least one of the injection device and the communication device may be configured to store the sensed information from a plurality of different injection events.) and based on the analysis determine at least one of the condition or the operational state of the drug delivery device. ([0024] The injection device is configured to send an electrical signal with a predefined waveform through a needle into the body of the patient, and the receiver device is configured to identify and process the predefined waveform to determine if the pharmaceutical agent was injected into the body of the patient. Optionally, the communication device may be a smart phone. [0020] The communication device may be configured to analyze at least a portion of the sensed information to determine adherence to a prescribed treatment routine. The communication device may also be configured to analyze the sensed information in correlation with data obtained from other sources to determine adherence to a prescribed treatment routine.)

Herve does not explicitly disclose the amended limitations below.
However, Melker discloses a system having the limitations of:
one or more sensors configured to measure a property or aspect of the drug delivery device and generate sensor data representative of at least one of a condition or an operational state of the drug delivery device wherein the one or more sensors are disposed at least partially within the housing (Melker [0175] In preferred embodiments according to this invention, the closed-loop or open loop system or apparatus is emplaced on a subject, either by the subject or a colleague, physician, or the like. On being emplaced, the system initiates, conducts an internal self check to ensure that it is operating properly, that it has sufficient power for reliable operation, that it is properly interfaced with the subject and is able to acquire appropriate PD, PK, or PD and PK signals from the subject. The thus emplaced and properly operational system, in a preferred embodiment, then goes into a sleep or standby mode in which operational parameters are minimized along with minimal power consumption. [0176] On being stimulated by an appropriate wake-up signal, which may be the subject pressing a start button, or an integrated motion sensor , within the housing, such as an accelerometer recognizing a motion state that is defined as requiring wake-up (e.g. excessive vibration, or no motion at all by the subject, or a sudden change in vertical to horizontal orientation), or due to an external telemetry signal from a central monitoring station, the system wakes up, quickly performs an operational self check and then measures appropriate PD and/or PK or other parameters for the subject) 

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Herve in view of Melker to cause the sensors to measure a property or aspect of the drug delivery device and generate sensor data representative of at least one of a condition or an operational state of the drug delivery device with the motivation of ensuring the device is operating correctly before attempting to deliver the drug to the patient (see Melker [0175] In preferred embodiments according to this invention, the closed-loop or open loop system or apparatus is emplaced on a subject, either by the subject or a colleague, physician, or the like. On being emplaced, the system initiates, conducts an internal self check to ensure that it is operating properly, that it has sufficient power for reliable operation, that it is properly interfaced with the subject and is able to acquire appropriate PD, PK, or PD and PK signals from the subject.)
 
CLAIM 2 – 
Herve in view of Melker discloses a system having the limitations of claim 1.
Herve further discloses a system having the limitations of:
The system of claim 1, the external computing device comprising a display coupled to the processor. ([0023] The communication device may include a user interface display configured to provide at least a portion of the sensed information to a user. [0050] The communication device A may be a smartphone including a user interface display 46.)

CLAIM 3 & 48 – 
Herve in view of Melker discloses a system having the limitations of claim 2.
Herve further discloses a system having the limitations of:
The system of claim 2, wherein the non-transitory computer- readable instructions include instructions that cause the processor to control the display to display at least one of an instructional prompt or an informational prompt based on: (i) at least one of the condition or the operational state of the drug delivery device, and (ii) information stored in the memory of the external computing device. ([0055] The user interface software may alert the user when the injection is complete by presenting an indication on the Smartphone A screen. In certain embodiments, it should also be appreciated that, for patient adherence monitoring purposes, the prescription and medication intake schedule may be stored in the Smartphone A.)

CLAIM 10 & 55– 
Herve in view of Melker discloses a system having the limitations of claim 1 & 47.
Herve further discloses a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine if the drug delivery device has been actuated by a user based on the sensor data. ([0055] The patient or user can review the data collected by the needle 12 using a Smartphone A running a software application that functions as a dedicated user interface. The information can also be sent directly to selected stakeholders or to remote data servers using the Smartphone' s communications equipment, hi one embodiment, the Smartphone A also hosts software for controlling the injection device 10. For example, the user may be required to press an electronic button on the Smartphone A screen to begin the injection. The user interface software may alert the user when the injection is complete by presenting an indication on the Smartphone A screen. In certain embodiments, it should also be appreciated that, for patient adherence monitoring purposes, the prescription and medication intake schedule may be stored in the Smartphone A. [0013] In another embodiment of the self-injection device, the device further includes an indicator which alerts a user when the fluid has been fully expelled from the reservoir completing the injection. Optionally, the indicator is an external indication appearing on an external device such as a smart phone or other remote deployment device.)

CLAIM 11 & 56 – 
Herve in view of Melker discloses a system having the limitations of claim 10 & 55.
Herve further discloses a system having the limitations of:
The system of claim 10, wherein the non-transitory computer- readable instructions include instructions that cause the processor to, in response to a determination that the drug delivery device has been actuated by the user, control the display to display an instructional prompt instructing a user to wait for completion of a delivery of a medicament from the reservoir to the patient. ([0055] The patient or user can review the data collected by the needle 12 using a Smartphone A running a software application that functions as a dedicated user interface. The information can also be sent directly to selected stakeholders or to remote data servers using the Smartphone' s communications equipment, hi one embodiment, the Smartphone A also hosts software for controlling the injection device 10. For example, the user may be required to press an electronic button on the Smartphone A screen to begin the injection. The user interface software may alert the user when the injection is complete by presenting an indication on the Smartphone A screen. In certain embodiments, it should also be appreciated that, for patient adherence monitoring purposes, the prescription and medication intake schedule may be stored in the Smartphone A. [0013] In another embodiment of the self-injection device, the device further includes an indicator which alerts a user when the fluid has been fully expelled from the reservoir completing the injection. Optionally, the indicator is an external indication appearing on an external device such as a smart phone or other remote deployment device.)

CLAIM 14 – 
Herve in view of Melker discloses a system having the limitations of claim 1.
Herve further discloses a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine an amount of medicament remaining in the reservoir based on the sensor data. ([0055] The patient or user can review the data collected by the needle 12 using a Smartphone A running a software application that functions as a dedicated user interface. The information can also be sent directly to selected stakeholders or to remote data servers using the Smartphone' s communications equipment, hi one embodiment, the Smartphone A also hosts software for controlling the injection device 10. For example, the user may be required to press an electronic button on the Smartphone A screen to begin the injection. The user interface software may alert the user when the injection is complete by presenting an indication on the Smartphone A screen. In certain embodiments, it should also be appreciated that, for patient adherence monitoring purposes, the prescription and medication intake schedule may be stored in the Smartphone A.) [0019] In certain configurations, the injection device further includes an external housing enclosing the drug delivery portion and the data transmitter, wherein the drug delivery portion includes a reservoir containing a pharmaceutical agent to be delivered to the patient, and wherein the needle is in fluid communication with the reservoir and extendable through at least a portion of the external housing. The data transmitter may be configured to transmit a signal to the communication device when the pharmaceutical agent has been fully expelled from the reservoir. In certain configurations, the communication device is configured to provide an indication which alerts a user that the pharmaceutical agent has been expelled from the reservoir in response to the signal. The drug delivery portion may include an activator configured to engage a drive mechanism configured to expel a pharmaceutical agent from the injection device, and the activator may be configured to be triggered by an activation activity performed by a user on the communication device.)

CLAIM 16 – 
Herve in view of Melker discloses a system having the limitations of claim 1.
Herve further discloses a system having the limitations of:
 The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine if the distal end of the delivery cannula is inserted into the patient based on the sensor data. ([0050] The injection device 10 is capable of sensing and recording information about the physical condition and behavior of a patient during an injection event. Specifically, a needle 12 is inside the body of the patient and, consequently, ideally positioned to access tissue samples to obtain data concerning the patient's metabolism. In one non-limiting embodiment of the invention, sensors 16 are implanted on a distal end 14 of the needle 12 to measure metabolism and other physical characteristics.)

CLAIM 17 & 59 – 
Herve in view of Melker discloses a system having the limitations of claim 1 & 47.
Herve further discloses a system having the limitations of:
 The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to: generate a report representative of at least one of the condition or the operational state of the drug delivery device; and control the second communication module to transmit the report to a remote computing device. ([0059] The wireless transmitter allows data uploaded from the injection device 10 to the reader to be transmitted to other external devices for storage, collection, and analysis. For example, the data may be transferred to a handheld electronic device such as a Smartphone, tablet, or laptop computer. The user or patient may use these electronic devices to review the collected data. The system may further include interface software which categorizes and presents the recorded data in a form which is easily understood by users. As with other embodiments of the integrated system described above, the data can also be sent directly from the reader to selected stakeholders or to remote data servers for further exploitation by interested third parties such as family members, doctors, care givers, or disease management companies.).

CLAIM 18 – 
Herve in view of Melker discloses a system having the limitations of claim 1.
Herve further discloses a system having the limitations of:
 The system of claim 1, wherein: the drug delivery device comprises a controllable element; and the non-transitory computer-readable instructions include instructions that cause the processor to: generate an instruction for controlling the controllable element; and control the second communication module to transmit the instruction to the first communication module. ([0055] The patient or user can review the data collected by the needle 12 using a Smartphone A running a software application that functions as a dedicated user interface. The information can also be sent directly to selected stakeholders or to remote data servers using the Smartphone' s communications equipment, hi one embodiment, the Smartphone A also hosts software for controlling the injection device 10. For example, the user may be required to press an electronic button on the Smartphone A screen to begin the injection. The user interface software may alert the user when the injection is complete by presenting an indication on the Smartphone A screen. In certain embodiments, it should also be appreciated that, for patient adherence monitoring purposes, the prescription and medication intake schedule may be stored in the Smartphone A.)

CLAIM 26 & 60 – 
Herve in view of Melker discloses a system having the limitations of claim 1 & 47.
Herve further discloses a system having the limitations of:
The system of claim 1, the drug delivery device comprising an autoinjector. ([0052] The needle 12 of the present invention may be adapted for use with any known injection device 10 in which a needle enters a patient's skin tissue, including, but not limited to, stand-alone hypodermic needles, pen needles, autoinjectors, catheters, miniaturized self- injection devices, drug delivery patches, and others. The present invention focuses on taking advantage of the fact that the distal end 14 of the needle 12 is inserted into the patient for drug delivery as an opportunity to collect useful patient data to be used for diagnosis, recorded for comparison with later values, or correlated to draw conclusions about patient behavior.)

CLAIM 27 & 61 – 
Herve in view of Melker discloses a system having the limitations of claim 1 & 47.
Herve further discloses a system having the limitations of:
The system of claim 1, the external computing device comprising at least one of a smartphone, a smartwatch, a smart wearable device, a personal computer, a laptop computer, a smart television, a smart appliance, a smart automobile, a networked computer, or a tablet computer. ([Abstract] The external communication device may be a handheld electronic device such as a Smartphone or a dedicated reader such as a reader capable of reading information contained on an RFID tag. [0013] Optionally, the indicator is an external indication appearing on an external device such as a smart phone or other remote deployment device.)

CLAIM 28 & 62 – 
Herve in view of Melker discloses a system having the limitations of claim 1 & 47.
Herve further discloses a system having the limitations of:
The system of claim 1, the first communication module being configured to communicate with the second communication module via at least one of Bluetooth, Bluetooth low energy, radio-frequency identification (RFID), Zigbee, Wi-Fi, or near field communication (NFC). ([0056] Alternatively, the connection between the injection device 10 and Smartphone A may be a wireless connection. A battery of the injection device may be recharged through wireless magnetic induction. Data may be transfeiTed between the devices using any commercially available wireless protocol such as WiFi. WiFi is a wireless data transmission protocol using radio waves to transmit digital data based on the IEEE 802.11 standard. Additional exemplary commercially available wireless communications modules include wireless antennas that transmit Bluetooth, Near Field Communication (NFC), Zigbee, or ANT signals. Generally, Bluetooth is preferable for low power applications where data only needs to be transmitted a short distance. WiFi has greater power consumption, but also has a greater data transmission range. In use, the injection device 10 is adapted to be placed flat on the skin of a patient, so that the needle 12 pierces the skin establishing fluid access to subcutaneous tissue. The user actuates the injection device 10, according to one of the actuation mechanisms described in greater detail below, causing a pharmaceutical agent contained therein to be expelled from the injection device 10, through a cannula (not shown) of the needle 12.)

CLAIM 29 & 63 – 
Herve in view of Melker discloses a system having the limitations of claim 1 & 47.
Herve further discloses a system having the limitations of:
The system of claim 1, wherein the reservoir comprises a medicament. ([0068] With continued reference to FIGS. 1A-5B, various injection devices 10 for use with the integrated drug delivery system are depicted. In one embodiment, the relationship between the size of an external housing 20 of the injection device 10 and an internal reservoir 30, as shown in FIGS. 6B-8A, which contains the pharmaceutical agent is optimized to improve "human factors" such as factors which increase the user's confidence in performing an injection using the device. [0050] Specifically, the injection device 10 may be used to collect data for patient's suffering from chronic conditions such as diabetes, rheumatoid arthritis, multiple sclerosis, or from more temporary conditions which, nevertheless, require a consistent administration of medication through injection)

CLAIM 30 & 64– 
Herve in view of Melker discloses a system having the limitations of claim 28 & 63.
Herve further discloses a system having the limitations of:
The system of claim 28, the medicament being selected from the group consisting of: TNF inhibitors, antibodies to the calcitonin gene-related peptide receptor, granulocyte colony stimulating factors, erythropoiesis stimulating agents, apelin receptor agonists, antibodies to proprotein convertase subtilisin/kexin Type 9 (PCSK9), and tissue inhibitors of metalloproteinases. ([0050] Specifically, the injection device 10 may be used to collect data for patient's suffering from chronic conditions such as diabetes, rheumatoid arthritis, multiple sclerosis, or from more temporary conditions which, nevertheless, require a consistent administration of medication through injection. TNF inhibitors are drugs that help stop inflammation. They're used to treat diseases like rheumatoid arthritis (RA))

CLAIM 82 & 83– 
Herve in view of Melker discloses a system having the limitations of claims 1 & 47.
Herve further discloses a system having the limitations of:
(New) The system of claim 1, wherein the reservoir of the drug delivery device comprises a granulocyte colony-stimulating factor (G-CSF). ([0050] Specifically, the injection device 10 may be used to collect data for patient's suffering from chronic conditions such as diabetes, rheumatoid arthritis, multiple sclerosis, or from more temporary conditions which, nevertheless, require a consistent administration of medication through injection. TNF inhibitors are drugs that help stop inflammation. They're used to treat diseases like rheumatoid arthritis (RA))

CLAIMS 6-9, 12, 13, 15, 19, 22-24, 51-54, 57, 58 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Herve (WO 2014011740 A1) in view of Melker (US 2013/0296823 A1) in view of Nimrod (WO 2013065055 A1). 

CLAIM 6 & 51 – 
Herve in view of Melker discloses a system having the limitations of claim 1 & 47.
Herve in view of Melker does not explicitly disclose the below limitations.
However, Nimrod discloses a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine if the drug delivery device is disposed on or against a skin of the patient based on the sensor data. (Nimrod [Description] The nose-like projection 122 A includes a skin contact sensor 130 for determining whether the electronic autoinjector 102 is being correctly oriented at a patient injection site. Suitable skin contact sensors 130 include inter alia light sensors, impedance sensors, and the like. The skin contact sensor 130 is intended to preclude operation of the electronic autoinjector 102 to inject a needle in the event the electronic autoinjector 102 is incorrectly oriented at a patient injection site.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Herve in view of Melker further in view of Nimrod to cause the processor to determine an orientation of the drug delivery device based on the sensor data with the motivation of precluding the autoinjector to inject a needle in the event the autoinjector is incorrectly oriented at a patient injection site (see Nimrod [Description] The skin contact sensor 130 is intended to preclude operation of the electronic autoinjector 102 to inject a needle in the event the electronic autoinjector 102 is incorrectly oriented at a patient injection site.)

CLAIM 7 & 52– 
Herve in view of Melker in view of Nimrod discloses a system having the limitations of claims 6 & 51. Nimrod further discloses a system having the limitations of:
The system of claim 6, wherein the non-transitory computer- readable instructions include instructions that cause the processor to, in response to a determination that the drug delivery device is disposed on or against the skin of the patient, control the display to display an instructional prompt instructing a user to correctly orient the drug delivery device relative to the skin of the patient. (Nimrod [Description] The nose-like projection 122 A includes a skin contact sensor 130 for determining whether the electronic autoinjector 102 is being correctly oriented at a patient injection site. Suitable skin contact sensors 130 include inter alia light sensors, impedance sensors, and the like. The skin contact sensor 130 is intended to preclude operation of the electronic autoinjector 102 to inject a needle in the event the electronic autoinjector 102 is incorrectly oriented at a patient injection site.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 6, and incorporated herein.

CLAIM 8 & 53 – 
Herve in view of Melker discloses a system having the limitations of claim 1 & 47.
Herve in view of Melker does not explicitly disclose the below limitations.
However, Nimrod discloses a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine an orientation of the drug delivery device based on the sensor data. (Nimrod [Description] The nose-like projection 122 A includes a skin contact sensor 130 for determining whether the electronic autoinjector 102 is being correctly oriented at a patient injection site. Suitable skin contact sensors 130 include inter alia light sensors, impedance sensors, and the like. The skin contact sensor 130 is intended to preclude operation of the electronic autoinjector 102 to inject a needle in the event the electronic autoinjector 102 is incorrectly oriented at a patient injection site.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 6, and incorporated herein.

CLAIM 9 & 54– 
Herve in view of Melker in view of Nimrod discloses a system having the limitations of claims 8 & 53. Nimrod further discloses a system having the limitations of:
The system of claim 8, wherein the non-transitory computer- readable instructions include instructions that cause the processor to: compare the orientation of the drug delivery device to information stored in the memory of the external computing device to determine if the orientation of the drug delivery device relative to a skin of the patient is acceptable, and in response to a determination that the orientation of the drug delivery device is acceptable, control the display to display an instructional prompt instructing a user to actuate the drug delivery device. (Nimrod [Description] The nose-like projection 122 A includes a skin contact sensor 130 for determining whether the electronic autoinjector 102 is being correctly oriented at a patient injection site. Suitable skin contact sensors 130 include inter alia light sensors, impedance sensors, and the like. The skin contact sensor 130 is intended to preclude operation of the electronic autoinjector 102 to inject a needle in the event the electronic autoinjector 102 is incorrectly oriented at a patient injection site.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 6, and incorporated herein.

CLAIM 12 & 57– 
Herve in view of Melker discloses a system having the limitations of claim 1 & 47.
Herve in view of Melker does not explicitly disclose the below limitations.
However, Nimrod discloses a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine if a delivery of a medicament from the reservoir to the patient has been completed based on the sensor data. (Nimrod [Description] Step 7: The electronic autoinjector apparatus 100 indicates to the user that the injection has been completed and he can remove the electronic autoinjector 102 from the patient injection site..)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 6, and incorporated herein.

CLAIM 13 & 58– 
Herve in view of Melker in view of Nimrod discloses a system having the limitations of claims 12 & 57. Nimrod further discloses a system having the limitations of:
The system of claim 12, wherein the non-transitory computer- readable instructions include instructions that cause the processor to, in response to a determination that the delivery of the medicament from the reservoir to the patient has been completed, control the display to display an instructional prompt instructing a user to discard the drug delivery device. (Nimrod [Description] Step 8: The user releases the spent cassette 107 from the electronic autoinjector 102 and disposes the spent cassette (see Figure 9F)).

The motivations to combine the above mentioned references are discussed in the
rejection of claim 6, and incorporated herein.

CLAIM 15 – 
Herve in view of Melker discloses a system having the limitations of claim 1.
Herve in view of Melker does not explicitly disclose the below limitations.
However, Nimrod discloses a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine if the removable sterile barrier has been removed from the distal end of the delivery cannula based on the sensor data. (Nimrod [Description] Step 8: The user releases the spent cassette 107 from the electronic autoinjector 102 and disposes the spent cassette (see Figure 9F)).

The motivations to combine the above mentioned references are discussed in the
rejection of claim 6, and incorporated herein.

CLAIM 19 – 
Herve in view of Melker in view of Nimrod discloses a system having the limitations of claim 18. Nimrod further discloses a system having the limitations of:
 The system of claim 18, the controllable element comprising a lock that, when activated, is configured to prevent movement of at least one of: (i) a needle shield disposed about the distal end of the delivery cannula, (ii) a plunger disposed in the reservoir, or (iii) an actuator configured to trigger the drug delivery device. (Nimrod [Page 8] Figure 6 shows pre-filled syringes 10B are preferably formed with a male Luer lock connector 21 at their leading syringe body tip 12 and are intended for use with a drug vial 25 containing a drug vial medicament 26 in conjunction with a fluid control device 30 for reconstitution purposes. [Description] The fluid control device 30 includes a housing 31 with a syringe port 32 for screw thread engagement with a syringe lOB's male Luer lock connector 21 and a needle 33 for liquid drug administration. The fluid control device 30 includes a vial adapter 34 detachably mounted on the housing 31. The vial adapter 34 is intended for snap fitting onto the drug vial 25 for fluid communication therewith. The vial adapter 34 includes a stem 36 with opposing arms 37 for threading engagement on the housing 31 and a blind bore 38 for receiving the needle 33. The fluid control device 30 includes an initial first flow control position for establishing flow communication between the syringe port 32 and a drug vial 25 for reconstitution purposes and a subsequent second flow control position for establishing flow communication between the syringe port 32 and the needle 33 for administration purposes. Detachment of the vial adapter 34 from the housing 31 automatically primes the electronic autoinjector 102 and the cassette 107 from reconstitution mode to injection mode. Such priming can be achieved by electro-optical means, mechanical means, and the like.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 6, and incorporated herein.

CLAIM 22 – 
Herve in view of Melker discloses a system having the limitations of claim 1.
Herve in view of Melker does not explicitly disclose the below limitations.
However, Nimrod discloses a system having the limitations of:
 The system of claim 1, the one or more sensors comprising a skin contact sensor including at least one of a pressure sensor, a capacitance sensor, a resistance sensor, or an inductance sensor. (Nimrod [Description] The nose-like projection 122 A includes a skin contact sensor 130 for determining whether the electronic autoinjector 102 is being correctly oriented at a patient injection site. Suitable skin contact sensors 130 include inter alia light sensors, impedance sensors, and the like. The skin contact sensor 130 is intended to preclude operation of the electronic autoinjector 102 to inject a needle in the event the electronic autoinjector 102 is incorrectly oriented at a patient injection site.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 6, and incorporated herein.

CLAIM 23 – 
Herve in view of Melker in view of Nimrod discloses a system having the limitations of claim 22. Nimrod further discloses a system having the limitations of:
 The system of claim 22, the skin contact sensor being mounted on a needle shield disposed about the distal end of the delivery cannula. (Nimrod [Description] The nose-like projection 122 A includes a skin contact sensor 130 for determining whether the electronic autoinjector 102 is being correctly oriented at a patient injection site. Suitable skin contact sensors 130 include inter alia light sensors, impedance sensors, and the like. The skin contact sensor 130 is intended to preclude operation of the electronic autoinjector 102 to inject a needle in the event the electronic autoinjector 102 is incorrectly oriented at a patient injection site.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 6, and incorporated herein.

CLAIM 24 – 
Herve in view of Melker discloses a system having the limitations of claim 1.
Herve in view of Melker does not explicitly disclose the below limitations.
However, Nimrod discloses a system having the limitations of:
The system of claim 1, the one or more sensors comprising an orientation sensor (Nimrod [Description] The nose-like projection 122 A includes a skin contact sensor 130 for determining whether the electronic autoinjector 102 is being correctly oriented at a patient injection site. Suitable skin contact sensors 130 include inter alia light sensors, impedance sensors, and the like. The skin contact sensor 130 is intended to preclude operation of the electronic autoinjector 102 to inject a needle in the event the electronic autoinjector 102 is incorrectly oriented at a patient injection site.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 6, and incorporated herein.

CLAIMS 4, 5, 21, 49, & 50 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Herve (WO 2014011740 A1) in view of Melker (US 2013/0296823 A1) in view of Anthony (WO-2014026937-A1).

CLAIM 4 & 49– 
Herve in view of Melker does not explicitly disclose the below limitations.
However, Anthony teaches a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine a temperature or a temperature history of the drug delivery device based on the sensor data. (Anthony [Page 16] When the door 22 is closed and locked, the data processing unit 13 may perform various functions such as, for example, authenticating the syringe 4 (via data on the data storage device 1 1 ), detecting medicament conditions (e.g., temperature, expiry date, etc.), and initializing mechanical, electronic and optical components of the autoinjector 1 to ensure that all are in working conditions. In an exemplary embodiment, if the medicament is not a proper injection temperature, the heater/cooling device may heat/cool the medicament as appropriate.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Herve in view of Melker further in view of Anthony to cause the processor to determine a temperature of the drug delivery device based on the sensor data with the motivation of determining if medicament is at a proper injection temperature (see Anthony [Page 16] When the door 22 is closed and locked, the data processing unit 13 may perform various functions such as, for example, authenticating the syringe 4 (via data on the data storage device 1 1 ), detecting medicament conditions (e.g., temperature, expiry date, etc.), and initializing mechanical, electronic and optical components of the autoinjector 1 to ensure that all are in working conditions. In an exemplary embodiment, if the medicament is not a proper injection temperature, the heater/cooling device may heat/cool the medicament as appropriate.)

CLAIM 5 & 50 – 
Herve in view of Melker in view of Anthony discloses a system having the limitations of claims 4 & 49. Anthony further discloses a system having the limitations of:
The system of claim 4, wherein the non-transitory computer- readable instructions include instructions that cause the processor to compare the temperature or the temperature history of the drug delivery device to information stored in the memory of the external computing device to determine if the temperature or the temperature history of the drug delivery device is acceptable. (Anthony [Page 16] When the door 22 is closed and locked, the data processing unit 13 may perform various functions such as, for example, authenticating the syringe 4 (via data on the data storage device 1 1 ), detecting medicament conditions (e.g., temperature, expiry date, etc.), and initializing mechanical, electronic and optical components of the autoinjector 1 to ensure that all are in working conditions. In an exemplary embodiment, if the medicament is not a proper injection temperature, the heater/cooling device may heat/cool the medicament as appropriate.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 4, and incorporated herein.

CLAIM 21 – 
Herve in view of Melker discloses a system having the limitations of claim 1. 
Herve in view of Melker does not explicitly disclose the below limitations.
However, Anthony discloses a system having the limitations of:
 The system of claim 1, the one or more sensors comprising a temperature sensor configured to detect a temperature of a medicament within the reservoir. (Anthony [Page 12] In an exemplary embodiment, a data storage device 1 1 may be disposed on the syringe 4 and include data, such as a type and volume of the medicament, filling and/or expiration date of the medicament, temperature of the medicament (e.g., if there is a temperature sensor on or near the syringe 4), a manufacturer of the medicament and/or the autoinjector 1, patient data (e.g., name, physician, dosing regiment, etc.), a used/unused indicator, etc.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 4, and incorporated herein.

CLAIMS 20 & 25 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Herve (WO 2014011740 A1) in view of Melker (US 2013/0296823 A1) in view of Nimrod (WO 2013065055 A1).  in view of Anthony (WO-2014026937-A1).

CLAIM 20 – 
Herve in view of Melker in view of Nimrod discloses a system having the limitations of claim 19. Herve in view of Melker in view of Nimrod does not explicitly disclose the below limitations.
However, Anthony discloses a system having the limitations of:
 The system of claim 19, the controllable element comprising a heating element configured to heat a medicament in the reservoir or the delivery cannula when activated. (Anthony [Page 16] When the door 22 is closed and locked, the data processing unit 13 may perform various functions such as, for example, authenticating the syringe 4 (via data on the data storage device 1 1 ), detecting medicament conditions (e.g., temperature, expiry date, etc.), and initializing mechanical, electronic and optical components of the autoinjector 1 to ensure that all are in working conditions. In an exemplary embodiment, if the medicament is not a proper injection temperature, the heater/cooling device may heat/cool the medicament as appropriate.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 4, and incorporated herein.

CLAIM 25 – 
Herve in view of Melker in view of Nimrod discloses a system having the limitations of claim 24. Herve in view of Melker in view of Nimrod does not explicitly disclose the below limitations.
However, Anthony discloses a system having the limitations of:
The system of claim 24, the orientation sensor comprising a magnetometer. (Anthony [Page 14] In an exemplary embodiment, at least one encoder is utilized to provide a data signal to the data processing unit 13 which is used to determine a position of the plunger 18. The encoder may be optical, mechanical, magnetic, etc. to detect a position of the plunger 18. In another exemplary embodiment, the encoder may be disposed on the drive gear 20 to sense angular rotation, and the data processing unit 13 may determine a position of the plunger 18 may on the rotation data.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 4, and incorporated herein.

Response to Arguments
Examiner would like to clarify and reiterate that previously, after the pre-appeal brief conference, the conferees decided to bring the case back to the non-final state, giving Applicant a fresh opportunity at another non-final and final. A second non-final action was thereafter issued on 02/04/2022. The current final rejection is a second final rejection.  
Applicant’s arguments with respect to claims, rejected under 35 USC § 103(a) have been considered but are moot in light of the new grounds of rejection.  Examiner has clearly cited the references above in the respective claims.
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered, however Examiner finds the arguments to be unpersuasive. Examiner respectfully disagrees with the reasons set forth in Applicants remarks.  
On pages 15 of the remarks, Applicant argues, “Nothing about claim 1 is a social activity, teaching, or following of rules or instructions. Claim 1 recites a “system” comprising a “drug delivery device” and an “external computing device.” These devices are inanimate objects. As such, any interaction between them cannot reasonably be equated to people interacting with each other. If the Examiner disagrees, he is respectfully asked to point to case law supporting his position. As to claim 47, nothing recited in the claim is a social activity, teaching, or following of rules or instructions. “Collecting sensor data with a drug delivery device,” as recited in claim 47, is not a social activity, teaching, or following of rules or instructions. “Transmitting [] sensor data from [a] drug delivery device,” as recited in claim 47, is not a social activity, teaching, or following of rules or instructions. “Receiving [] sensor data from [a] drug delivery device at [a] external computing device,” as recited in claim 47, is not a social activity, teaching, or following of rules or instructions. “Using [an] external computing device to analyze [] sensor data received from [a] drug delivery device with or according information stored in a memory of the external computing device,” as recited in claim 47, is not a social activity, teaching, or following of rules or instructions. “Determining, with [an] external computing device, at least one of a condition or an operational state of the drug delivery device based on [an] analysis [performed by an external computing device],” as recited in claim 47, is not a social activity, teaching, or following of rules or instructions.” However, Examiner respectfully disagrees. “Collecting sensor data with a drug delivery device,” “transmitting sensor data from [a] drug delivery device,” “receiving sensor data from [a] drug delivery device at [a] external computing device”, “using [an] external computing device to analyze sensor data received from [a] drug delivery device with or according information stored in a memory of the external computing device”, “determining, with [an] external computing device, at least one of a condition or an operational state of the drug delivery device based on [an] analysis [performed by an external computing device]”,  are methods of organizing human activity which can be conducted by organizing social interactions between individuals.  The delivery device, as currently recited, is a generic computer component recited at a high level of generality.  All of the steps above can be conducted manually by an individual at the respective generic computing devices.
Applicant further argues on page 16 of the remarks, “By contrast, claims 1 and 47 do not require an action or mental process performed by a person or user, instructing a person or user, providing information to a person or user, or receiving information from a person or user. Thus, none of the decisions cited in MPEP 106.04(a)(2)(II)(C) indicate or suggest that claims 1 or 47 is directed to “managing personal behavior or relationships or interactions between people.”” However, Examiner has not claimed mental processes in the 101 rejection but has focused on categorizing the abstract idea within methods of organizing human activity, which has been clarified above in paragraph 24.
On page 17 of the remarks, Applicant argues, “To address challenges with processing sensor data collected by a drug delivery device, the present application generally provides a distributed data processing scheme that shifts at least a portion of the burden of processing the sensor data from the drug delivery device to an external computing device. This has various practical advantages, including, for example, making it possible to manufacture the drug delivery device with relatively simple and/or inexpensive processing circuitry, or none at all. See, e.g., paragraphs [0149] and [0150] of the present application. In addition, exploiting the external computing device for processing the sensor data reduces the data storage and/or energy demands on the drug delivery device. Additionally, to the extent that there is a desire to display information based off of the sensor data to a patient or user, the external computing device alleviates the drug delivery device from having to generate the display. A still further practical advantage is that patients and other users typically carry at least one external computing device on their person, such as, for example, a smartphone. The distributed processing scheme provided by the present application takes advantage of this reality, by having the personal external computing device process the sensor data that otherwise the drug delivery device would be required to process. Furthermore, a personal external computing device such as, for example, a smartphone with which the patient or user is already familiar may be more effective at communicating informational and/or instructional prompts to the patient or user, as compared to communicating such information to the patient or user via a display on the drug delivery device, with which the patient or user may not be familiar. Other practical advantages are also possible.” With respect to Step 2A, prong two, Examiner respectfully disagrees with Applicant’s argument that the claims are eligible subject matter under prong two. Integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f). The generic drug delivery device and external computing device do not sufficiently integrate the abstract idea into a practical application.  
On page 15 of the Applicant’s remarks, Applicant argues, “Comparing the BASCOM claims to the presently claimed invention, the filtering technique claimed in BASCOM is similar to the presently claimed method data processing technique in that both recite a unconventional combination of features involving a specific location for processing data which addresses a problem with a particular technological environment. In BASCOM, the particular technological environment is the Internet. In the present claims, the particular technological environment is a drug delivery device incorporating one or more sensors and the particular technological problem is the generally limited computational capabilities of the drug delivery device, as discussed above. Claims 1 and 47 address the particular technological problem associated with this particular technological environment by exploiting the processing power of an external computing device via an unconventional combination of features. For at least these reasons, Applicant submits that the claims amount to significantly more than an abstract idea.” However, this is not the type of technical improvement articulated by the Courts that would move the instant invention outside of an abstract idea. The claims receive, transmit, and analyze data which is not a technical solution to a technical problem. The eligibility test assesses if there is a physical improvement to the technological environment to which the claim is confined (a general purpose computer) or a technical solution to a technical problem. The cited portions in the remarks, do not describe a technical problem. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component, cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the field of use. The claim is not patent eligible. The invention further fails to improve upon the alleged technical field because it is merely using the generic computer to perform the activities of determining the operational state of a drug delivery device, and that such use of the technology has been held to not be an “inventive concept” as the additional elements are being used for the very purpose that such elements are known to be used for, e.g. more efficient evaluation, increased accuracy, automation, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Examiner would like to also note that by this point, the application has been reviewed by two Primary Examiners and Supervisory Examiner as well.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686